Citation Nr: 0905108	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a gynecological 
disability, to include infertility/sterility.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issue of entitlement to a gynecological disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a right ankle disability.

2.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a left knee disability.






CONCLUSIONS OF LAW

1.  The Veteran does not have a right ankle disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The Veteran does not have a left knee disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in July 2004 
and July 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  Both letters told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

The July 2007 letter advised the Veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although the July 2007 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in July 2008.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In February 2005, the Veteran was afforded medical 
examination to obtain an opinion as to whether any right 
ankle condition existed and could be directly attributed to 
service.  38 C.F.R. § 3.159(c)(4).  To date, the RO has not 
afforded the Veteran a VA examination, with an opinion as to 
the etiology of her claimed left knee disability.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or in service or has a 
disease or symptoms of a disease within a specified period, 
(3) there is an indication the current disability or symptoms 
maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence 
has been presented showing current treatment of a left knee 
disability or the possibility that a left knee disability is 
related to service, the Board finds that an etiology opinion 
is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  Service connection may 
also be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology.  

Despite numerous service treatment records diagnosing 
unstable right ankle and ankle strain, current medical 
records are absent any complaints of or treatment for a right 
ankle disability.  In February 2005, the Veteran underwent a 
VA examination.  The Veteran complained of intermittent right 
ankle pain, weakness, stiffness, swelling, giving out, 
buckling, and fatigue.  Physical examination demonstrated no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The Veteran's gait during 
examination was with her toes pointed outward and she was 
noted to walk without bending her ankles which normalized 
when she walks on her toes and heels in tandem gait.  On 
entering the examination room, the Veteran's gait was noted 
to be unremarkable.  There was no functional limitation on 
standing or walking.  There were no callosities, breakdown, 
or abnormal shoe wear pattern that would indicate abnormal 
weight bearing.  There was no ankylosis, no constitutional 
signs consistent with inflammatory arthritis, and no 
objective evidence of pain.  Range of motion of the right 
ankle demonstrated dorsiflexion at 5 degrees and plantar 
flexion at 45 degrees.  There was no varus or valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia and fibula.  X-rays of the right ankle showed a 
normal examination.  The examiner noted that there was no 
current pathology in the right ankle based on clinical or 
radiological findings.   

The service treatment records are absent complaints, findings 
or diagnoses of a chronic left knee disability during 
service, and the current post-service medical treatment 
records are absent any complaints of or treatment for a left 
knee disability.  The Veteran's own assertions to the 
contrary do not constitute competent medical evidence in 
support of her claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Thus, the medical evidence fails to show that the Veteran 
currently suffers from either a right ankle disability or a 
left knee disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In the absence of competent medical evidence that a right 
ankle disability or a left knee disability exists and that 
either a right ankle disability or a left knee disability 
were caused by or aggravated by the Veteran's military 
service, the criteria for establishing service connection for 
a right ankle disability and a left knee disability have not 
been established.  38 C.F.R. §  3.303. 
    

ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The Veteran seeks service connection for 
infertility/sterility.  The Veteran's service treatment 
records show evidence of a right ovarian cysts, episodes of 
irregular and painful bleeding, and bouts of vaginitis.  The 
post-service medical records demonstrate that the Veteran 
underwent a laparoscopy, excision of bilateral paraovarian 
cyst, aspiration of left ovarian cyst, hysteroscopy, dilation 
and curettage, and cervical biopsy in June 1993; laparoscopy 
with aspiration of left ovarian cyst and excision of right 
paraovarian cyst, chromotubation, hydrotubation, 
hysteroscopy, dilation and curettage, and biopsy of the 
cervix in September 1995; and laparoscopy, aspiration of 
right ovarian cyst, excision of right paraovarian cyst, 
biopsy of both ovaries, dilation and curettage, hysteroscopy, 
and biopsy of cervix in May 1997.

The Veteran underwent a VA examination in February 2005.  The 
VA examiner, after examination of the Veteran and a review of 
the claims file, opined that the Veteran's pain, 
dysfunctional uterine bleeding, and her infertility were not 
the result of her bacterial vaginosis infections during 
active duty.  However, the examiner did not address the 
relationship between any of the other gynecological symptoms, 
including ovarian cysts, experienced during active service to 
her current gynecological problems.

Thus, it is the Board's opinion that a medical opinion in 
conjunction with the review of the entire record is warranted 
to indicate whether or not the Veteran's current 
gynecological problems are related to her military service.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed by 
an appropriate VA examiner to address the 
etiology of any present gynecological 
disorders.  The claims file must be made 
available to and reviewed by the 
examiner, and the examiner's report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current gynecological 
disorder is related to the symptoms 
documented during the Veteran's active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


